Citation Nr: 1527065	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  11-12 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to non-service-connected burial benefits.  


ATTORNEY FOR THE BOARD

John Francis, Counsel 









INTRODUCTION

The Veteran served on active duty from September 1942 to March 1946.  He died in July 2009 and the appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that, in her April 2011 substantive appeal, the appellant argues that the Veteran did not die at a VA hospital due to a lack of VA care as there was no bed available; however, in the course of such argument, it is unclear whether she intended to raise the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  The appellant is advised that, if she wishes to raise such a claim, she should so inform the RO.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

In May 2015, the Vice Chairman of the Board advanced the appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At the time of the Veteran's death, he was not in receipt of VA compensation or pension, had no service-connected disabilities or pending original or reopened claims for compensation or pension, and his remains were not held by a state. 

2.  The Veteran died at home and not in transit to or hospitalized at a VA facility or under VA contract and direction at a non-VA facility.  

CONCLUSION OF LAW

The criteria for payment of non-service-connected burial benefits are not met. 38 U.S.C.A. §§ 2302, 2303 (West 2014); 38 C.F.R. §§ 3.1600-3.1612 (prior to July 7, 2014); 79 Fed. Reg. 109, 32658-62 (June 6, 2014), to be codified at 38 C.F.R. 
§§ 3.1700-3.1713.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

However, the VCAA is not for application when the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

The appellant is the Veteran's surviving spouse and seeks non-service-connected burial benefits.  She contended in a February 2010 notice of disagreement and in an April 2011 substantive appeal that the Veteran was receiving VA home care assistance and sought emergency care at a VA medical center emergency room, but was advised by a triage nurse to seek care at a private hospital because there were no inpatient beds available.  The appellant contends that if space had been available, the Veteran would have been admitted for VA care.  

VA and private treatment records from February 2009 show that the Veteran was receiving both VA home care assistance and hospice care from a private provider.  On June [redacted], 2009, the Veteran sought VA emergency room treatment and underwent triage for symptoms of respiratory congestion, little energy for the past two days, and rectal bleeding.  The next morning, the attending VA physician noted telephone report from the Veteran's daughter that when the Veteran had not been seen after two hours in the VA emergency room, she took him to a private hospital where he received a blood transfusion.  Records of care by the private hospital are not entirely legible, but indicate that the Veteran was released to hospice care on July [redacted], 2009 and received medications from private hospice providers at home for the next two days.

The Veteran died on July [redacted], 2009.  The state death certificate lists the cause of death as congestive heart failure and arteriosclerotic heart disease.  The certificate shows that the death occurred at the Veteran's home and that his remains were interred at a private cemetery.  

Where a Veteran's death is not service-connected, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body to the place of burial, may be payable under certain circumstances.  38 U.S.C.A. 
§ 2302(a); 38 C.F.R. § 3.1600(b).  For deaths on or after December 1, 2001, but before October 1, 2011, VA will pay up to $300 toward burial and funeral expenses. 

Specifically, if the cause of a Veteran's death is not service-connected, entitlement is based upon the following conditions: (1) at the time of death, the Veteran was in receipt of pension or compensation; (2) the Veteran had an original or reopened claim for either benefit pending at the time of death and in the case of a reopened claim, there is sufficient prima facie evidence of record on the date of the Veteran's death to show entitlement; or (3) the deceased was a Veteran of any war or was discharged or released from active military, naval or air service for a disability incurred or aggravated in the line of duty, and the body of the deceased is being held by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  Alternatively, burial benefits may be paid if a Veteran dies from non-service-connected causes while properly hospitalized by VA in a VA or non-VA facility.  38 C.F.R. 
§ 3.1600(c). 

Significantly, effective July 7, 2014, VA amended the applicable regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and non-service-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the current regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new §§ 3.1700 through 3.1713, which were written and organized for clarity and ease of use.  VA also improved delivery of burial benefits by, among other things, automatically paying surviving spouses certain burial benefits when eligibility for those benefits can be determined from evidence of record, paying flat-rate burial and plot or interment allowances that are equal to the maximum benefit authorized by law, and establishing a priority of payment to non-spouse survivors.  These changes allowed VA to automate payment of a burial allowance to most surviving spouses and expedite the adjudication of all other burial benefits claims.  See 79 Fed. Reg. 109, 32658-62 (June 6, 2014).

Except as otherwise provided, the final rulemaking was applicable to claims for burial benefits pending on or after July 7, 2014.  Section 3.1702 explains, however, that provisions regarding automatic payments to surviving spouses and priority of payments apply only to claims VA receives on or after July 7, 2014.  As the appellant's claim was received in October 2009 and was still pending on July 7, 2014, both the older and revised criteria apply, whichever is more favorable.

In this case, the AOJ has not yet considered the appellant's claim in light of the new regulations, however, none of the amended provisions apply to the case at hand. Rather, the substantive requirements for a non-service-connected burial allowance remain the same as in the previous version of the regulations.  Therefore, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

A review of the record reveals that the Veteran was not in receipt of pension or compensation at the time of his death.  He also had no service-connected disabilities.   Furthermore, the record reflects that the Veteran did not have an original claim pending at the time of his death, nor had he reopened and previously denied claim of entitlement to service connection.  Finally, the third avenue of recovery noted above is not applicable, as the Veteran's body was not held by a State.  Therefore, the only avenue upon which burial benefits can be paid in this case is if it is established that the Veteran died while properly hospitalized by VA in a VA or non-VA facility.  

For burial allowance purposes, the term "hospitalized by VA" means admission to a VA facility (as described in 38 U.S.C.A. § 1701(3)) for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or 1711(a); admission (transfer) to a non-VA facility (as described in 38 U.S.C.A. § 1701(4)) for hospital care under the authority of 38 U.S.C.A. § 1703; admission (transfer) to a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States; or admission (transfer) to a State nursing home for nursing home care for which payment is authorized under 38 U.S.C.A. § 1741.  
38 U.S.C.A. § 2303(a)(2); 38 C.F.R. § 3.1706(b).  If a Veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  
38 C.F.R. § 3.1706(d).  

When Department facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing the care or services required, the Secretary, as authorized in 38 U.S.C.A. § 1710, may contract with non-Departmental facilities in order to furnish medical services for the treatment of any disability of a Veteran who has been furnished nursing home care.  38 U.S.C.A. § 1703(a)(2)(B)(i).  The term "non-Department facilities" means facilities other than facilities of the Department (VA).  38 U.S.C.A. § 1701(4).  

Regrettably, the Veteran died at home and not in transit to or as an inpatient in VA or VA contract hospital or contract or state nursing home.  The Board need not further investigate whether VA directed the Veteran to the private hospital or whether the private hospital was under contract with VA as the Veteran had been discharged from that facility to his home prior to his death.  The Board acknowledges the appellant's sincerely held belief that the Veteran should have been under VA inpatient care and would have either recovered or died in a VA facility.  However, the records show that the Veteran was released from a brief period of private inpatient care for respiratory distress and rectal bleeding to return home where he continued to receive private home hospice care for a serious cardiovascular disorder and where he ultimately died. 

Although the Veteran was entitled to internment at a national cemetery, his remains were interred at a private cemetery.  Because entitlement to funeral expenses under 38 U.S.C.A. § 2302 and 38 C.F.R. § 3.1705 or 38 C.F.R. § 3.1706 is not established, eligibility for a plot allowance is also not established.  38 U.S.C.A. § 2303, 3.1707 (f). 

While the Board is sympathetic to the appellant's claim, there is no legal basis to award entitlement to non-service-connected burial benefits.  See Sabonis, supra.  Therefore, her claim must be denied.


ORDER

Entitlement to non-service-connected burial benefits is denied.



____________________________________________
A.  JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


